Citation Nr: 1120340	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2006, for the award of service connection for residuals of right anterior cruciate ligament (ACL) repair and the assignment of a 10 percent disability rating.

2.  Entitlement to an effective date earlier than May 22, 2006, for the award of service connection for residuals of a left ankle fracture and the assignment of a 10 percent disability rating.

3.  Entitlement to an effective date earlier than May 22, 2006, for the award of service connection for residuals of a right ankle fracture repair and the assignment of a 10 percent disability rating.

4.  Entitlement to an effective date earlier than May 22, 2006, for the award of service connection for a residual scar of right anterior cruciate ligament (ACL) repair and the assignment of a noncompensable disability rating.

5.  Entitlement to an effective date earlier than May 22, 2006, for the award of service connection for a residual scar of the right ankle fracture repair and the assignment of a noncompensable disability rating.

6.  Entitlement to an initial compensable disability rating for a residual scar of the right ankle fracture repair.

7.  Entitlement to an initial compensable disability rating for a residual scar of the right ACL repair.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to September 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, granted service connection for residuals of right ACL repair at a 10 percent rating, residuals of a left ankle fracture at a 10 percent rating, residuals of a right ankle fracture repair at a 10 percent rating, a residual scar of the right ankle fracture repair at a noncompensable rating, and a residual scar of the right ACL repair at a noncompensable rating.  

As support for his claim, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A copy of the hearing transcript has been associated with the claims file and has been reviewed.  

During the hearing in March 2011, the Veteran submitted additional evidence in the form of the cover page of a claim stamp-dated in August 1998, VA Forms 21-4142, and duplicate copies of his service treatment records (STRs).  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to an initial compensable disability rating for a residual scar of a right ankle fracture repair and entitlement to an initial compensable disability rating for a residual scar of right ACL repair are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no credible evidence of a formal or informal claim for service connection for residuals of right ACL repair, residuals of a left ankle fracture, residuals of a right ankle fracture repair, a residual scar of right ACL repair, and a residual scar of the right ankle fracture repair prior to May 22, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 22, 2006, for the award of service connection for residuals of right ACL repair and the assignment of a 10 percent disability rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2010).

2.  The criteria for an effective date earlier than May 22, 2006, for the award of service connection for residuals of a left ankle fracture and the assignment of a 10 percent disability rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2010).

3.  The criteria for an effective date earlier than May 22, 2006, for the award of service connection for residuals of a right ankle fracture repair and the assignment of a 10 percent disability rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2010).

4.  The criteria for an effective date earlier than May 22, 2006, for the award of service connection for a residual scar of right ACL repair and the assignment of a noncompensable disability rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2010).

5.  The criteria for an effective date earlier than May 22, 2006, for the award of service connection for a residual scar of the right ankle fracture repair and the assignment of a noncompensable disability rating are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the appellant dated in July 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the appellant about the information and evidence the VA would seek to provide, and (3) informing the appellant about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the aforementioned VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

The RO also correctly issued the July 2006 VCAA notice letter prior to the April 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.

The Veteran is challenging the initial disability ratings and effective dates assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also submitted additional evidence in connection with his claim.  Finally, he was provided an opportunity to testify before the undersigned Veteran's Law Judge.  There is no indication that any additional evidence remains outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply for benefits is an essential element of any claim, whether formal or informal, and such intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (emphasis added).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).

In this case, in an April 2007 rating decision, the RO granted service connection for, inter alia, residuals of right ACL repair, residuals of a left ankle fracture, residuals of a right ankle fracture repair, a residual scar of right ACL repair, and a residual scar of the right ankle fracture repair, all retroactively effective from May 22, 2006, the date of receipt of the claim for service connection for these disorders.  The Veteran then filed a May 2007 notice of disagreement (NOD) with, inter alia, the effective date assigned for these disabilities.  Subsequently, the Veteran filed a VA Form 9, continuing to disagree with the effective date assigned for these disabilities. The appeal has now reached the Board.

The Veteran argues that he is entitled to an effective date earlier than May 22, 2006, for residuals of right ACL repair, residuals of a left ankle fracture, residuals of a right ankle fracture repair, a residual scar of right ACL repair, and a residual scar of the right ankle fracture repair.  He argues that the effective date for these disabilities should be August 1998, approximately one month prior to his discharge from service and when he alleges he filed with VA a claim for service connection for these disabilities.

Initially, a review of the claims folder reveals no informal or informal claim for service connection for the aforementioned disabilities from either the Veteran or his representative between the time of discharge from service in September 1998 and the May 22, 2006, claim for service connection.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  That is, the claims folder contains no communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for these disabilities prior to May 22, 2006.  In fact, the first document of the claims file is the claim received by the RO on May 22, 2006.  In this regard, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.

In March 2011, as support for his assertions, the Veteran submitted a copy of the first page of a VA Form 21-526, Veteran's Application for Compensation or Pension, with a date-stamp that reads "Received August 3, 1998 by: ______".  The blank on the stamp was not filled in.  The Veteran argues that this document is proof that he submitted to VA a claim for service connection in August 1998.  Thus, his claim for service connection has been pending since August 1998 and the effective date for his service-connected disabilities should be August 1998.

However, the Board finds this document and the Veteran's assertions questionable.  Initially, the Veteran has provided contradictory statements and testimony with regard to his claim.  In a November 2008 statement, the Veteran argued that the effective date for his service-connected disabilities should be August 1998 as he has "kept [his] claim active with notices of disagreements from the time filed and while the decisions were being made."  From this statement, it would appear that the Veteran's claim dated in August 1998 was actually adjudicated when it was filed in 1998.  However, during a videoconference hearing dated in March 2011, when asked whether he received any letter from VA indicating that his August 1998 claim had been received or requesting additional information, the Veteran indicated that he did not.  He testified that he never received anything from VA in connection with his August 1998 claim.  These contradictory statements bring into question the Veteran's assertions that he filed a claim in August 1998 or that his August 1998 claim was actually received by VA at the time.

Furthermore, despite the Veteran's assertions and the copy of the first page of the VA Form 21-526 he submitted, the RO has indicated that it does not have the VA Form 21-526 of record that the Veteran insists he completed in August 1998.  The lack of notification from the RO to the Veteran concerning receipt of this claim and concerning development of this claim also supports the RO's statement that it did not receive a claim for service connection from the Veteran in August 1998.

Furthermore, a review of the date stamp of the copy of the VA Form 21-526 the Veteran submitted also brings to mind other questions.  Initially, the Board notes that the date stamp on this form is not the type of date stamp generally used by the RO to date-stamp claims submitted by Veterans.  Furthermore, it should also be noted that the line concerning the recipient of the claim on the stamp was left blank; thus, there is no objective or concrete evidence that this claim was actually received by the RO when it was completed in August 1998.  The Board also finds it interesting that the Veteran submitted a date-stamped copy of the VA Form 21-526 as proof that his claim was received by the RO in August 1998.  In this regard, it is not the RO's usual procedure to return to a Veteran his submitted claim with a date stamp on it after it has received such a claim.  Thus, the Board questions how the Veteran actually has in his possession a copy of his submitted claim and the authenticity of this claim.  There is no documentation in the record that the RO received this claim. 

Finally, the Board notes that, as discussed above, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Thus, in this case, even if the Veteran had actually submitted a claim in August 1998, prior to his separation from service, the effective date would be the day following his separation from service in September 1998.  However, as the Board discussed above, it finds that there is no credible evidence that the Veteran submitted a claim for service connection in August 1998.

Additionally, there is no record of a pending claim between August 1998 and May 22, 2006, regarding the Veteran's residuals of right ACL repair, residuals of a left ankle fracture, residuals of a right ankle fracture repair, a residual scar of right ACL repair, and a residual scar of the right ankle fracture repair.  Therefore, an earlier effective date prior to May 22, 2006, and after August 1998 also cannot be established.

Therefore, the preponderance of the evidence is against an effective date earlier than May 22, 2006, for the awards of service connection for residuals of right ACL repair, residuals of a left ankle fracture, residuals of a right ankle fracture repair, a residual scar of right ACL repair, and a residual scar of the right ankle fracture repair.  38 U.S.C.A. § 5107(b).



ORDER

An effective date earlier than May 22, 2006, for the award of service connection for residuals of right ACL repair and the assignment of a 10 percent disability rating is denied.

An effective date earlier than May 22, 2006, for the award of service connection for residuals of a left ankle fracture and the assignment of a 10 percent disability rating is denied.

An effective date earlier than May 22, 2006, for the award of service connection for residuals of a right ankle fracture repair and the assignment of a 10 percent disability rating is denied.

An effective date earlier than May 22, 2006, for the award of service connection for a residual scar of right ACL repair and the assignment of a noncompensable disability rating is denied.

An effective date earlier than May 22, 2006, for the award of service connection for a residual scar of the right ankle fracture repair and the assignment of a noncompensable disability rating is denied.


REMAND

Before addressing the merits of the issues concerning the Veteran's service-connected right ankle and right ACL scars, the Board finds that additional development of the evidence is again required.

Initially, with regard to the Veteran's residual scar of right ankle fracture repair and residual scar of the right ACL repair, the Veteran indicated in his July 2009 VA Form 9 that he has received treatment for his service-connected disabilities from the VA medical center (VAMC).  He requested that such treatment records be obtained and reviewed.  However, there is no indication that the RO has attempted to secure them.

Furthermore, in VA Forms 21-4242 dated in March 2011, the Veteran also identified the names and addresses of private physicians who have treated his right ankle and right knee disabilities, and authorized the release of medical treatment records from these physicians.  Specifically, the Veteran indicated that B. Noon, M.D., of Georgia Sports Orthopedic Specialists, has treated him for his right ankle and right knee disabilities; and that Dr. Kalish, of Atlanta Foot and Leg Clinic, has treated him for his right ankle disability.  As such, while the Veteran is seeking increased ratings for the scars on his right ankle and right knee, and these treatment records appear to pertain to the right ankle and right knee orthopedic disabilities, they may still include pertinent information and notes with regard to the scars.  Therefore, attempts should be made to obtain them.  

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  Moreover, VA also has a duty to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of treatment for his right ankle and right knee scars would be relevant to the Veteran's claims, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Finally, a VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected residual scar of the right ankle fracture repair and residual scar of the right ACL repair.  In this regard, the Veteran testified during the aforementioned March 2011 videoconference hearing that these scars have worsened.  Specifically, he indicated that his scars are painful to the touch, and painful when he wears boots, socks, or shoes.  He reported chronic pain.  He also reported a red rash around the scars, and deterioration of the skin.  It was also noted during the hearing that there was redness around the scars.  Furthermore, the Veteran indicated that he has more scars than was indicated on a previous VA examination in August 2006. 

In addition, the last VA examination of the Veteran's scars was performed in August 2006, which dates to almost five years ago, and a more current examination would be helpful in deciding his appeal, especially because he has complained of worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Based on the Veteran's allegations and the elapsed time since previous VA examination, the Board remands issues pertaining to the Veteran's right ankle and right knee scars for a VA examination in order to ascertain the current nature and severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's residual scar of the right ankle fracture repair and residual scar of the right ACL repair from the appropriate VAMC dated from September 1998 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ also should obtain private treatment records from Dr. Kalish and from B. Noon, M.D., as identified and authorized in VA Forms 21-4142 dated in March 2011, or request from the Veteran that he submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Once all available medical records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to address the current nature and severity of his service-connected residual scar of the right ankle fracture repair and residual scar of the right ACL repair.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should identify the number of scars found in each area, and photograph and carefully measure (in terms of both length and width) each scar identified.  For each scar, the examination report must document any symptoms seen during the examination, any visible or palpable tissue loss, any gross distortion or asymmetry of features, and any disfigurement seen.  The examiner should also state whether the scars are deep, unstable, painful on examination, or result in any limitation of function.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

4.  After completion of the above development, readjudicate the claim for entitlement to an initial compensable disability rating for a residual scar of the right ankle fracture repair and the claim for entitlement to an initial compensable disability rating for a residual scar of the right ACL repair in light of the physical examination provided to the Veteran and any additional medical evidence received since the issuance of the statement of the case in May 2009. If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


